Citation Nr: 0526804	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1967 to September 1969.  This matter comes properly before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by episodic anxiety, episodic 
depression, complaints of sleep disturbance and nightmares, 
hypervigilance, monthly anger outbursts, and a Global 
Assessment of Functioning Scale (GAF) score of 77.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is 


incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The RO provided the veteran the required 
notice with respect to his claim for an increased rating for 
PTSD in a letter dated September 2003 which was prior to the 
December 2003 rating decision which adjudicated the claim and 
denied an increased rating.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a VA Compensation 
and Pension examination.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection for PTSD has been in effect since 1997, 
and a 30 percent rating has been in effect since May 2000.  
The veteran claims that his service-connected PTSD has 
increased in severity and that a 50 percent disability rating 
is warranted.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In April 1997, a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran reported difficulty 
sleeping because he felt afraid to fall asleep.  He also 
indicated having intrusive thoughts about service, especially 
when triggered by stimuli such as loud noises and fireworks.  
He reported having periodic bouts of depression and anxiety.  
Mental status examination revealed that the veteran was 
oriented, with an anxious affect.  Insight and judgment were 
good, and no abnormal behavior or thought process was noted.  
The diagnosis was mild PTSD in remission and the GAF scale 
score of 80 to 90 was assigned.  A GAF score of 71 to 80 
contemplates symptoms that are transient and expectable 
reactions to psychosocial stressors, e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning, 
e.g., temporarily falling behind in schoolwork.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4TH ed. rev., 1994).  

In June 2000, another VA examination of the veteran was 
conducted.  The veteran reported that past nightmares about 
his Vietnam service had resolved and that he 


got 5 to 6 hours of sleep a night.  He indicated that stimuli 
related to his Vietnam experiences increased his feelings of 
anxiety and depression, and that he was had become withdrawn 
and reclusive.  Mental status examination revealed poor eye 
contact and a nervous demeanor.  The veteran was oriented, 
coherent, and expressive.  No impairment of thought content, 
insight, judgment, or impulse control was noted.  Affect and 
mood were anxious and the veteran reported having sleep 
disturbance and episodic anxiety and depression.  The 
diagnosis was mild chronic PTSD and adjustment disorder.  A 
GAF of 80 was assigned.  

In September 2003, the most recent VA examination of the 
veteran was conducted.  The veteran reported that after 2 
divorces, he had been married to his current wife for 19 
years.  He also reported being self-employed, with a 
landscaping business.  The veteran reported having some 
nightmares and flashbacks, being hypervigilant, having 
monthly anger outbursts, and being a very light sleeper.  
Mental status examination revealed that the veteran was 
oriented, coherent, and relevant.  While his mood was 
anxious, it was noted that his affect was appropriate.  He 
reported being forgetful approximately 4 times a week.  The 
diagnosis was PTSD and a GAF of 77 was assigned.  

In July 2004, the veteran submitted a written statement.  He 
indicated that he felt that he warranted a 50 percent 
disability rating was warranted for his service-connected 
PTSD.  He stated that he had panic attacks and short term 
memory impairment resulting in forgetfulness.  VA medical 
treatment records reveal that the veteran does not require, 
nor is he receiving, any treatment for his PTSD.  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under Diagnostic Code 9411.  That rating 
contemplates 

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 


generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating 
contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  A 70 percent rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with 


periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

Id.  Finally, a 100 percent rating contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 
 
The preponderance of the evidence is against an increased 
rating for the veteran's service-connected PTSD.  The 
evidence of record shows that the veteran's PTSD has been 
manifested episodic anxiety, episodic depression, complaints 
of sleep disturbance and nightmares, hypervigilance, and 
monthly anger outbursts.  However, the evidence also reveals 
that he has been regularly employed in the past and that he 
owns a landscaping business.  He has also been married for 
over 19 years.  There is no evidence of record which reveals 
that the veteran's symptoms of PTSD meet any of the criteria 
which would warrant the assignment of a disability rating in 
excess of 30 percent.  The evidence of record does not reveal 
that the veteran has symptoms such as weekly panic attacks or 
any occupational or social interference or the more serious 
symptoms such as obsessional rituals that interfere with his 
routine activities, near continuous panic or depression that 
affect his ability 


to function independently, spatial disorientation, neglect of 
personal appearance and hygiene, or the inability to 
establish and maintain effective relationships.  Accordingly, 
an increased rating for PTSD must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 30 percent for the veteran's PTSD, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for PTSD is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


